Citation Nr: 0332010	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on housebound status.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel








INTRODUCTION

The appellant is a veteran who had recognized active service 
from November 1941 to August 1942 and from August 1945 to 
February 1946.  From April 1942 to August 1942 he was a 
prisoner of war of the Japanese Imperial Government.  The 
case is before the Board of Veterans' Appeals (Board) from an 
October 2001 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which granted service connection for ischemic 
heart disease as a residual of beriberi, rated 100 percent 
disabling effective March 9, 2001, and denied special monthly 
compensation based on a need for regular aid and attendance 
or on housebound status.  The issue set forth on the title 
page is all that remains of this appeal, for although the 
veteran appealed the effective date of the award of service 
connection for ischemic heart disease, he withdrew the appeal 
regarding said issue in October 2002.  

The veteran has raised the matter of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The RO has not yet 
adjudicated this matter; but the Board notes that the claim 
has been rendered moot by the RO's grant of a total schedular 
rating for heart disease effective from the date of grant of 
service connection for that entity.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

An April 2001 letter from the RO notified the veteran of the 
changes in the law brought about by the VCAA and implementing 
regulations.  However, the letter specifically refers to the 
claim of service connection for ischemic heart disease, and 
does not address the claim of entitlement to special monthly 
compensation.  Hence, the VCAA notice lacked the specificity 
required by Quartuccio, supra.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
medical evidence of record, in part, includes a July 2002 
report of VA aid and attendance/housebound examination.  The 
examiner was informed that service connection was granted for 
ischemic heart disease as a residual of beriberi, rated 100 
percent and also for anxiety neurosis, rated 10 percent.  
Examination revealed that the veteran had joint pain, chest 
pain, and general body weakness "compatible with age."  It 
was noted that the veteran stays home most of the time, but 
he walks occasionally, with difficulty and hesitancy, uses a 
walker, and requires the aid of a companion.  The veteran was 
described as "wheelchair-borne."  It was noted that he went 
to the bank monthly and attended church weekly, with the aid 
of a companion.  The diagnoses included arteriosclerotic 
heart disease, anxiety neurosis, bilateral cataracts, 
multiple arthritis (with limited range of motion of the 
knees), and low back pain.  The examiner opined that the 
veteran's service-connected disabilities "probably do not 
render him helpless."  

The Board finds that the report of the July 2002 examination 
is insufficient for a determination on the matter at hand.  
The veteran's claims file was not available for the examiner 
to review in conjunction with the examination, and the report 
of the examination does not delineate how much of the 
veteran's impairment is due to the service-connected heart 
disease and how much is due to co-existing nonservice-
connected disorders such as arthritis.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the decision of the U.S. Court of 
Appeals for Veterans Claims in 
Quartuccio, the decisions of the Federal 
Circuit in DAV and PVA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The veteran should be specifically 
notified of what he needs to establish 
entitlement to special monthly 
compensation based on the need for 
regular aid and attendance or on 
housebound status; of what the evidence 
shows; and of his and VA's respective 
responsibilities in evidence development, 
as well as that there is a year provided 
for response to VCAA notice.  

2.  The RO should arrange for the veteran 
to be scheduled for VA aid and 
attendance/housebound examination for the 
purpose of ascertaining whether his 
service-connected disabilities alone 
require him to have regular aid and 
attendance of another person, or render 
him housebound.  The veteran's claims 
file must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to what extent the 
veteran's instability shown on 
examination in July 2002 (which renders 
him "wheelchair-borne") is due to his 
service-connected disabilities, as 
opposed to any coexisting and nonservice-
connected disorders, and whether the 
service-connected disabilities preclude 
self-care or render him helpless.  The 
examiner must explain the rationale for 
any opinion given.  

3.  The RO should then review the claim 
of entitlement to special monthly 
compensation based on the need for 
regular aid and attendance, or on 
housebound status.  If it remains denied, 
the RO should provide the veteran an 
appropriate supplemental statement of the 
case and give him the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


